                 Case 2:20-mj-00282-VCF Document 16 Filed 04/21/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     KIMBERLY M. FRAYN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Telephone: 702-388-6336
 5   jared.grimmer@usdoj.gov
     Attorneys for the United States
 6
                              UNITED STATES DISTRICT COURT
 7                                 DISTRICT OF NEVADA
 8   UNITED STATES OF AMERICA,                           Case No. 2:20-mj-00282-VCF00000-XXX

 9                   Plaintiff,                           Stipulation for an Order Directing
                                                          Probation to Prepare a Criminal
10          v.                                            History Report

11   CESAR FONTANELLI-ROJAS,

12                   Defendant.

13

14
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
15
     Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United States
16
     Attorney, counsel for the United States of America, and Nisha Brooks-Whittington,
17
     Assistant Federal Public Defender, counsel for Defendant Cesar Fontanelli-Rojas, that the
18
     Court direct the United States Probation Office to prepare a report detailing the defendant’s
19
     criminal history.
20
            This stipulation is entered into for the following reasons:
21
            1.       The defendant has elected to review the government’s Fast Track offer to
22
     resolve this matter. If he accepts this offer, the parties will jointly request a change of plea
23

24
                 Case 2:20-mj-00282-VCF Document 16 Filed 04/21/20 Page 2 of 3



1    and sentencing hearing date 45 days from the defendant’s execution of the proposed plea

2    agreement.

3           2.       The United States Probation Office cannot begin obtaining the defendant’s

4    criminal history until after the defendant enters his guilty plea unless the Court enters an

5    order directing the United States Probation Office to do so. Such an order is often entered

6    in the minutes of a defendant’s initial appearance.

7           3.       The United States Probation Office informs the government that it would

8    like to begin obtaining the defendant’s criminal history now so that it can complete the

9    Presentence Investigation Report by the time of the expected change of plea and sentencing

10   hearings.

11          Accordingly, the parties request that the Court enter an order directing the United

12   States Probation Office to prepare a report detailing the defendant’s criminal history.

13          DATED this 21th day of April, 2020.

14                                               Respectfully submitted,

15                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
16
                    //s//                                      //s//
17    NISHA BROOKS-WHITTINGTON                   KIMBERLY M. FRAYN
      Assistant Federal Public Defender          Assistant United States Attorney
18    Counsel for Defendant
      CESAR FONTANELLI-ROJAS
19

20

21

22

23

24


                                                    2
                 Case 2:20-mj-00282-VCF Document 16 Filed 04/21/20 Page 3 of 3



1                       UNITED STATES DISTRICT COURT
2                            DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                          Case No. 2:20-mj-282-VCF

4                    Plaintiff,                         Order Directing Probation to Prepare
                                                        a Criminal History Report
5           v.

6    CESAR FONTANELLI-ROJAS,

7                    Defendant.

8

9

10
            Based on the stipulation of counsel, good cause appearing, and the best interest of
11
     justice being served:
12
            IT IS HEREBY ORDERED that the United States Probation Office is directed to
13
     prepare a report detailing the defendant’s criminal history.
14
            DATED this 21st day of April, 2020.
15

16
                                                   HONORABLE CAM FERENBACH
17                                                 UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24


                                                    3
